Exhibit 12(a) General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Year ended December 31 (Dollars in millions) 2008 2007 2006 2005 2004 General Electric Capital Corporation and consolidated affiliates Earnings(a) $ 5,991 $ 12,914 $ 11,522 $ 9,555 $ 9,219 Plus Interest included in expense(b) 24,943 22,588 17,688 13,895 10,907 One-third of rental expense(c) 172 337 307 301 279 Adjusted “earnings” $ 31,106 $ 35,839 $ 29,517 $ 23,751 $ 20,405 Fixed Charges: Interest included in expense(b) $ 24,943 $ 22,588 $ 17,688 $ 13,895 $ 10,907 Interest capitalized 65 80 77 72 37 One-third of rental expense(c) 172 337 307 301 279 Total fixed charges $ 25,180 $ 23,005 $ 18,072 $ 14,268 $ 11,223 Ratio of earnings to fixed charges 1.24 1.56 1.63 1.66 1.82 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (1)
